DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (US 20180220120 A1).
Regarding Claim 28, Watson et al. teaches a video reception system (See Abstract), comprising: 
a receiver for receiving, from a source, a coded bitstream of multi-directional video of a scene (Paragraph 50; Figure 3, Element 112) including a first version of a frame in a first projection format and a second version of the frame in a second projection format (Paragraphs 51-59); 
a decoder for decoding the coded bitstream (Paragraph 80; Figure 6, Element 642); 
a controller to controlling the decoder to cause: first decoding the first version to produce a first decoded image in the first projection format (Paragraphs 50-59; Paragraphs 79-80); 
second decoding the second version to produce a second decoded image in the second projection format (Paragraphs 50-59; Paragraphs 79-80);
 converting the first decoded image from the first projection format to the second projection format (Paragraphs 50-59; Paragraphs 79-80); 
combining the first decoded image in the second projection format with the second decoded image in the second projection format to produce a combined image in the second projection format (Figure 6, Element 634; Paragraphs 50-59; Paragraphs 79-80); and 
outputting the combined image as a decoded version of the frame (Figure 6, Element 640; Paragraph 80).
Regarding Claim 29, Watson et al. teaches the method of claim 28, Watson et al. further teaches wherein: the first projection format is a equirectangular projection; the second projection format is a cube map projection (Paragraphs 50-59).

Regarding Claim 30, Watson et al. teaches the method of claim 28, Watson et al. further teaches wherein: the combined image represents a region of interest that correspond to a subset of the first projection format and a subset of the second projection format; and pixels in the combined image are based on a weighted combination of corresponding pixels in the first decoded image with corresponding pixels in the second decoded image (Paragraph 44; Paragraphs 50-59; Paragraphs 79-80).
Regarding Claim 31, Watson et al. teaches the method of claim 28, Watson et al. further teaches wherein: the coded bitstream was encoded with a layered coding technique; the first version is a base layer of the layered coding technique; the second version is an interlayer prediction residual for an enhancement layer of the layered coding technique; the converting predicts an enhancement layer output from the first version; and the combining combines the predicted enhancement layer with the interlayer prediction residual to produce a decoded enhancement layer output (Paragraph 44-46; Paragraphs 50-59; Paragraphs 79-80).
Regarding Claim 32, Watson et al. teaches the method of claim 31, Watson et al. further teaches wherein: the base layer of the first version spatially includes the entire multi-directional scene; and the enhancement layer of the second version includes a spatial region of interest that is a subset of the entire multi-directional scene (Figure 6, Elements 630 and 636; Paragraph 44-46; Paragraphs 50-59; Paragraphs 79-80).
Regarding Claim 33, Watson et al. teaches the method of claim 31, Watson et al. further teaches wherein: the first projection format is equirectangular projection and the base layer of the first version spatially includes the entire multi-directional scene; and the second projection format is a cube map projection and the enhancement layer of the second version includes one face of the cube map projection and is a subset of the entire multi- directional scene (Figure 6, Elements 630 and 636; Paragraph 44-46; Paragraphs 50-59; Paragraphs 79-80).
Method claims 22-27 are drawn to the method of using corresponding apparatus claimed in claims 28-33 and are rejected for similar reasons as discussed above.
Claims 34-39 have similar limitations to those of claims 28-33 above and are rejected for similar reasons as used above. Watson et al. further teaches a non-transitory computer readable medium comprising instructions that, when executed by a processor perform the functions of the system claims above (Paragraph 128).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483